Citation Nr: 0500068	
Decision Date: 01/03/05    Archive Date: 01/19/05	

DOCKET NO.  97-27 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bursitis of the 
right knee, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for bursitis of the 
left knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
At Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and B. B.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
October 1976.

This matter arises from various rating decisions rendered 
since December 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  These denied the 
veteran entitlement to evaluations in excess of 20 percent 
for bursitis of each knee.  

In both August 1998 and August 2003, the Board of Veterans' 
Appeals (Board) remanded this case to the RO for further 
development and adjudicative actions.  In both instances, the 
RO affirmed the denials previously entered.  

In September 2001, the Board denied the claims now on appeal.  
In February 2002, the Board then denied the veteran's request 
for reconsideration of its September 2001 decision.  

In January 2003, the veteran's attorney and the Secretary 
filed a Joint Motion for Remand and to Stay Proceedings with 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In February 2003, the CAVC granted the motion and 
vacated and remanded the Board's September 2001 decision for 
readjudication consistent with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that § 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence the claimant is 
to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter on January 7, 2004, to the 
veteran and his attorney in connection with his claims of 
entitlement to increased ratings for bursitis of the knees.  
However, by letter dated March 30, 2004, the appellant's 
attorney indicated that, after reviewing the RO's January 7, 
2004, letter, he was unable to determine what evidence or 
information, if any, was still necessary to substantiate the 
veteran's claims.  He noted VA's obligation to notify both 
himself and his client as to whether there was any 
information or evidence not previously provided that is 
necessary to substantiate the issues now on appeal, and if 
so, to inform them as to what evidence is missing.  He asked 
that he and his client be provided with some idea of the 
evidence and/or information that has yet to be provided to 
enable him to work with his client to secure that information 
and/or evidence.  In this regard, a review of the RO's 
January 7, 2004, notice letter apparently was unclear.

In order to afford the appellant every consideration, and to 
ensure that he has been accorded due process of law, the RO 
should furnish the appellant and his attorney a VCAA notice 
letter that is consistent with, and in compliance with the 
notice requirements as clarified by Quartuccio v. Principi, 
16 Vet. App. 183.  

In particular, the RO has not informed the appellant and his 
attorney of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the appellant.  
See 38 U.S.C.A. § 5103.  

As such, absent notice of the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed 
with a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
REMANDED for further development.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

Accordingly, this case is again REMANDED to the VBA AMC for 
further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
Veterans Benefits Act of 2003, Pub. L. 
108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  
The VBA AMC must provide the appellant 
with a VCAA notice letter that satisfies 
the directives of Quartuccio, supra.

Such notice should specifically advise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b); Quartuccio, 16 Vet. App. 183.  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.  




	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


